LANE, Judge,
concurring in result.
I concur in the results reached by the majority. However, I feel that it is necessary to point out that the identity testimony was not only weak as to the appellant, but was also weak as to the vehicle in which the Appellant was arrested. Both officers testified that they saw a small green station wagon at the scene of the burglary, but neither was able to determine the make, model or tag number of the vehicle or if the vehicle had any distinguishing markings. After determining that a burglary of a vehicle had in fact occurred, they stopped a small green station wagon near the scene of the offense. It is from this vehicle that the Appellant and his son were arrested. Once the arrests were made, the identity of the Appellant became certain but only the circumstantial evidence that he was in a small green station wagon connected him with the offense. I therefore find it necessary to point out that identity testimony refers to both people and inanimant objects. In fact, this is recognized by OUJI-CR 820 when it refers to “likeness or similarity of objects and persons.” (emphasis added). With this addendum, I concur with the ma-jonty in its conclusion that this matter must be reversed and remanded for a new trial with proper instructions.